Guerry, J.
On October 30, the defendant. was apprehended by officers, sitting in an automobile parked in an alley. Beside him was found a bag containing a quantity of lottery tickets which were dated October 38 and 29. There were 41 individual packages of adding-machine ribbons which indicated their use in the lottery; there was also found on the defendant $222 in money, mostly in denominations of '$1. When asked whose the stuff was, he replied, "Well, I got it.” He stated to the jury that he did not drive the car in the alley. “It was driven in there by another boy, and he got out and went upstairs; and when he was out the law came up, and I had to take the blame for it.” The defendant did not name the "other boy” nor did he produce him at the trial, *292and gave no reason why he had to take the blame. The evidence was sufficient to support the verdict that the defendant was guilty of maintaining and operating a lottery. The trial judge did not err in overruling the motion for new trial, which contained only the general grounds; and the overruling of the certiorari was not error.

Judgment affirmed.


Broyles, G.J., and MacIntyre, J., concur.